
	
		I
		112th CONGRESS
		1st Session
		H. R. 1713
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Connolly of
			 Virginia (for himself and Mr.
			 Blumenauer) introduced the following bill; which was referred to
			 the Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Armed Services,
			 Transportation and
			 Infrastructure, and Energy and Commerce, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reduce Federal expenditures associated with data
		  center real estate and electricity consumption, to implement savings reductions
		  proposed by Federal employees, to reduce energy costs across Federal Executive
		  agencies, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Federal Cost Reduction Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Reduction and consolidation of data
				centers.
					Sec. 5. GSA reports.
					Sec. 6. Reduction of printing.
					Sec. 7. Implementation of Federal employee cost savings
				proposals.
					Sec. 8. Power purchase agreement program.
					Sec. 9. Federal facility energy efficiency and renewable energy
				projects fund.
					Sec. 10. Incentives for Executive agencies for utility energy
				savings contracts.
					Sec. 11. Renewable energy facilities surveys by Executive
				agencies.
					Sec. 12. Adoption of personal computer power savings techniques
				by Executive agencies.
					Sec. 13. Federal energy management and data collection
				standard.
					Sec. 14. Advanced metering best practices for advanced
				metering.
					Sec. 15. Availability of funds for design updates.
					Sec. 16. Continuous commissioning within the Federal building
				stock.
					Sec. 17. Elimination of State matching requirement for energy
				efficiency upgrades at National Guard and reserve armories and readiness
				centers.
				
			2.FindingsCongress finds the following:
			(1)The number of
			 Federal data centers has quintupled over the past decade from 400 to more than
			 2,000.
			(2)Data center
			 consolidation, including data centers of the House of Representatives, has
			 reduced electricity expenses and requisite real estate where it has been
			 pursued.
			(3)Federal energy
			 expenses exceed $24 billion annually, while most existing Federal facilities do
			 not meet efficiency standards that are expected for new Federal
			 construction.
			(4)Contract period
			 limitations of 10 years for Federal Executive agencies limit deployment of
			 domestic energy sources that could reduce long-term Federal energy
			 expenses.
			(5)Energy saving
			 performance contracts can offer low or zero cost options for improving energy
			 efficiency in Federal facilities.
			(6)The Federal
			 Government spends $1.3 billion annually on employee printing.
			(7)Federal employees
			 estimate that they immediately recycle 35 percent of all paper printed,
			 equating to $440.4 million in potential annual savings.
			(8)Only 9 percent of
			 Federal Executive agencies have automatic duplex printing.
			(9)The Department of
			 Veterans Affairs has developed an acquisition personnel training center to
			 improve Federal employee productivity and reduce employee turnover.
			(10)Federal employees
			 have proposed more than 18,000 ways to save taxpayer money through the
			 Save Awards.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Oversight and Government Reform of the House of Representatives; and
				(B)the Committee on
			 Homeland Security and Governmental Affairs of the Senate.
				(2)Energy savings
			 performance contractThe term
			 energy savings performance contract means a contract that provides
			 for the performance of services for the design, acquisition, installation,
			 testing, operation, and, where appropriate, maintenance and repair of an
			 identified energy conservation measure or series of measures at one or more
			 locations.
			(3)Federal data
			 centerThe term Federal
			 data center—
				(A)means a room
			 within a conventional building that is devoted to data processing servers,
			 including server closets that are typically less than 200 square feet and
			 server rooms that are typically less than 500 square feet;
				(B)means larger floor
			 spaces or entire buildings dedicated to housing servers, storage devices, and
			 network equipment; and
				(C)does not include
			 any facilities that are exclusively devoted to communications and network
			 equipment (such as telephone exchanges and telecommunications rooms and
			 closets).
				(4)Executive
			 agencyExcept as provided in
			 section 8, the term Executive agency has the meaning given that
			 term in section 105 of title 5, United States Code.
			4.Reduction and
			 consolidation of data centers
			(a)OMB
			 recommendationNot later than
			 6 months after the date of the enactment of this Act, the Director of the
			 Office of Management and Budget, in consultation with the Administrator of
			 General Services and the heads of other Executive agencies, shall issue
			 recommendations for reducing or consolidating the number of Federal data
			 centers in existence as of the date of the enactment of this Act—
				(1)by at least 40
			 percent not later than September 30, 2016; and
				(2)by at least 80
			 percent not later than September 30, 2021.
				(b)Reduction of
			 data centersNot later than 6
			 months after the issuance of recommendations by the Director of the Office of
			 Management and Budget under subsection (a), the head of each Executive agency
			 shall implement the recommendations by reducing the number of Federal data
			 centers in accordance with such recommendations.
			5.GSA
			 reports
			(a)Report on
			 reducing real estate costs and energy expendituresNot
			 later than one year after the date of the enactment of this Act, the
			 Administrator of General Services shall submit to the appropriate congressional
			 committees a report on the following:
				(1)Recommendations to
			 reduce long-term real estate costs through consolidating or eliminating leased
			 space and any additional authority that might be necessary to replace leased
			 space with owned space if the payback period is 15 years or fewer.
				(2)A description of a
			 plan by the General Services Administration to use energy saving performance
			 contracts and other low-capital investments to reduce energy
			 expenditures.
				(b)Report and plan
			 To reduce Federal automobile parking expenses
				(1)Initial
			 reportNot later than 6
			 months after the date of the enactment of this Act, the Administrator of
			 General Services shall submit to the Congress a report on the annual expense
			 for each of fiscal years 2000 through 2010 for Federal employee parking,
			 including—
					(A)parking spaces and
			 parking facilities that are leased or owned by the Federal Government;
					(B)maintenance and
			 construction costs for such spaces and facilities; and
					(C)the total
			 construction costs for parking facilities that are used by Federal employees
			 for fiscal years 2000 through 2010.
					(2)Plan to reduce
			 parking expensesNot later
			 than one year after the date of the enactment of this Act, the General Services
			 Administration shall submit a report to Congress that includes a plan, using
			 existing agency authorities, to reduce the expense for Federal employee parking
			 by at least five percent annually for each of the next 5 fiscal years after
			 date of enactment of this Act.
				6.Reduction of
			 printingNot later than 6
			 months after the date of the enactment of this Act, each Executive agency shall
			 establish a plan to reduce by 35 percent the volume of material printed during
			 fiscal year 2011 for each of fiscal years 2012 through 2022, including a
			 requirement for duplex printing as the default setting on all Federal printers
			 and copiers, where applicable, and shall submit such plan to the Office of the
			 Environmental Executive.
		7.Implementation of
			 Federal employee cost savings proposalsNot later than 12 months after the date of
			 the enactment of this Act, the Director of the Office of Personnel Management
			 shall submit to the appropriate congressional committees a plan to implement
			 Federal employee cost savings proposals.
		8.Power purchase
			 agreement program
			(a)DefinitionsIn
			 this section:
				(1)Cost-effectiveThe
			 term cost-effective means, with respect to a power purchase
			 agreement entered into by the head of an Executive agency for a Federal
			 facility that is owned or controlled by the Executive agency, that the 30-year
			 average cost for the purchase of electricity under the power purchase agreement
			 from 1 or more renewable energy generating systems is not greater than an
			 amount equal to 110 percent of the cost of an equal quantity of electricity
			 from the current electricity supplier of the Federal facility, taking into
			 consideration each—
					(A)applicable cost,
			 including any cost resulting from—
						(i)a
			 demand charge;
						(ii)an
			 applicable rider;
						(iii)a
			 fuel adjustment charge; or
						(iv)any
			 other surcharge; and
						(B)reasonably
			 anticipated increase in the cost of the electricity resulting from—
						(i)inflation;
						(ii)increased
			 regulatory requirements;
						(iii)decreased
			 availability of fossil fuels; and
						(iv)any
			 other factor that may increase the cost of electricity.
						(2)Executive
			 agencyThe term Executive agency has the meaning
			 given the term in section 133 of title 41, United States Code.
				(3)Federal
			 facilityThe term Federal facility has the meaning
			 given the term facility in section 543(f)(1)(C) of the National
			 Energy Conservation Policy Act (42 U.S.C. 8253(f)(1)(C)).
				(4)Government
			 corporationThe term Government corporation has the
			 meaning given the term in section 103 of title 5, United States Code.
				(5)Renewable energy
			 sourceThe term renewable energy source has the
			 meaning given the term in section 551 of the National Energy Conservation
			 Policy Act (42 U.S.C. 8259).
				(b)Power purchase
			 agreement projects
				(1)Authorization of
			 heads of executive agenciesIn accordance with paragraphs (2) and
			 (3), the head of each Executive agency or a designee may establish 1 or more
			 projects under which the head of the Executive agency may offer to enter into
			 power purchase agreements during the 10-year period beginning on the date of
			 enactment of this Act for the purchase of electricity from 1 or more Federal
			 facilities that are owned or controlled by the Executive agency from renewable
			 energy sources located at the Federal facility.
				(2)Cost-effective
			 requirementA head of an Executive agency described in paragraph
			 (1) may offer to enter into a power purchase agreement described in that
			 paragraph only if the power purchase agreement is cost-effective.
				(3)Term of power
			 purchase agreementNotwithstanding any other provision of law
			 (including regulations), the term of a power purchase agreement described in
			 paragraph (1) may not be longer than a period of 30 years.
				(4)Allocation of
			 incremental costsEach head of an Executive agency (including the
			 Administrator of General Services) who enters into a power purchase agreement
			 under paragraph (1) for the purchase of electricity at a Federal facility that
			 is owned or controlled by the Executive agency for distribution to 1 or more
			 other Executive agencies shall allocate, on an annual basis for the period
			 covered by the power purchase agreement, the incremental cost or incremental
			 savings of the power purchase agreement for the purchase of electricity at a
			 Federal facility from renewable energy sources (as compared to the cost of
			 electricity from the electricity supplier of the Federal facility) among each
			 user of the Federal facility based on the proportion that—
					(A)the electricity
			 usage of the user of the Federal facility; bears to
					(B)the aggregate
			 electricity usage of all users of the Federal facility.
					(c)Power purchase
			 agreements with multiple Federal facilitiesAn Executive agency
			 may enter into an interagency agreement as part of a power purchase agreement
			 that involves more than 1 Federal facility.
			(d)Negotiated rate
			 as basis for determining cost effectiveness of future energy efficiency or
			 renewable energy projectsAn Executive agency that enters into a
			 power purchase agreement may not use the negotiated rate as a basis for
			 determining the business case or economic feasibility of future energy
			 efficiency or renewable energy projects.
			(e)RegulationsThe
			 Secretary of Energy shall promulgate such regulations as are necessary to carry
			 out this section.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as are necessary for each of fiscal years 2012
			 through 2015, to remain available until expended.
			9.Federal facility
			 energy efficiency and renewable energy projects fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Federal Facility Energy Efficiency and Renewable Energy
			 Projects Fund (referred to in this section as the Fund),
			 consisting of such amounts as are appropriated to the Fund under subsection
			 (b).
			(b)Transfers to
			 fund
				(1)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Fund $500,000,000, to remain available until expended.
				(2)Loan
			 repaymentsThere are appropriated to the Fund, out of funds of
			 the Treasury not otherwise appropriated, amounts equivalent to loan amounts
			 repaid and received in the Treasury under subsection (e).
				(c)Expenditures
			 from fund
				(1)In
			 generalSubject to paragraph (2), on request by the Secretary of
			 Energy (referred to in this section as the Secretary), the
			 Secretary of the Treasury shall transfer from the Fund to the Secretary such
			 amounts as the Secretary determines are necessary to provide assistance for
			 energy efficiency and renewable energy projects carried out at Federal
			 facilities in accordance with subsection (e).
				(2)Administrative
			 expensesAn amount not exceeding 10 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this section.
				(d)Transfers of
			 amounts
				(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
				(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
				(e)Federal facility
			 energy efficiency and renewable energy projects fund program
				(1)In
			 generalThe Secretary shall establish a Federal facility energy
			 efficiency and renewable energy projects fund program under which the Secretary
			 shall make loans to Executive agencies to assist the agencies in reducing
			 energy use and related purposes, as determined by the Secretary.
				(2)Guidelines for
			 applicationsNot later than 180 days after the date of enactment
			 of this Act, the Secretary shall issue guidelines for Executive agencies to
			 submit applications for loans under this subsection.
				(3)EligibilityEach
			 Executive agency shall be eligible to submit an application for a loan under
			 this subsection.
				(4)Loan
			 awards
					(A)In
			 generalThe Secretary shall award loans under this subsection on
			 a competitive basis.
					(B)AllocationThe
			 Secretary shall convene a committee of Executive agencies to determine
			 allocation from the Fund to carry out this subsection after a competitive
			 assessment of the technical and economic effectiveness of each application for
			 a loan under this subsection.
					(C)SelectionIn
			 determining whether to provide a loan to an Executive agency for a project
			 under this subsection, the Secretary shall consider—
						(i)the
			 cost-effectiveness of the project;
						(ii)the
			 amount of energy and cost savings anticipated to the Federal Government;
						(iii)the amount of
			 funding committed to the project by the agency;
						(iv)the
			 extent that a project will leverage financing from other non-Federal sources;
			 and
						(v)any
			 other factor that the Secretary determines will result in the greatest amount
			 of energy and cost savings to the Federal Government.
						10.Incentives for
			 Executive agencies for utility energy savings contractsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Energy, in consultation with the
			 Secretary of Defense and the Administrator of General Services, shall
			 promulgate regulations that enable Executive agencies to retain the financial
			 savings that result from entering into utility energy savings contracts.
		11.Renewable energy
			 facilities surveys by Executive agencies
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Energy, in consultation with the Secretary of
			 Defense and the Administrator of General Services, shall promulgate regulations
			 that establish appropriate methods and procedures for use by Executive agencies
			 to implement, unless inconsistent with the mission of the Executive agencies or
			 impracticable due to environmental constraints, the identification of all
			 potential locations at Federal facilities of the agencies for renewable energy
			 projects (including available land, building roofs, and parking
			 structures).
			(b)Identification
			 of potential locationsNot later than 1 year after the date of
			 the promulgation of regulations under subsection (a), each Executive agency
			 shall complete the report of the agency that identifies potential locations
			 described in subsection (a).
			12.Adoption of
			 personal computer power savings techniques by Executive agencies
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Energy, in consultation with the Secretary of
			 Defense, the Secretary of Veterans Affairs, and the Administrator of General
			 Services, shall issue guidance for Executive agencies to employ advanced tools
			 allowing energy savings through the use of computer hardware, energy efficiency
			 software, and power management tools.
			(b)Reports on plans
			 and savingsNot later than 90 days after the date of the issuance
			 of the guidance under subsection (a), each Executive agency shall submit to the
			 Secretary of Energy a report that describes—
				(1)the plan of the
			 agency for implementing the guidance within the agency; and
				(2)estimated energy
			 and financial savings from employing the tools described in subsection
			 (a).
				13.Federal energy
			 management and data collection standard
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Energy, in consultation with the Secretary of Defense,
			 the Administrator of General Services, the Office of Science and Technology
			 Policy, and relevant industry and nonprofit groups, shall develop and issue
			 guidance on a Federal energy management and data collection standard.
			(b)RequirementsGuidance
			 described in subsection (a) shall include, at a minimum, a plan for the General
			 Services Administration to publish energy consumption data for individual
			 Federal facilities on a single, searchable website, accessible by the public at
			 no cost to access.
			14.Advanced
			 metering best practices for advanced meteringSection 543(e) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253(e)) is amended by striking paragraph
			 (3) and inserting the following:
			
				(3)Plan
					(A)In
				generalNot later than 180 days after the date on which
				guidelines are established under paragraph (2), in a report submitted by the
				agency under section 548(a), each agency shall submit to the Secretary a plan
				describing the manner in which the agency will implement the requirements of
				paragraph (1), including—
						(i)how the agency
				will designate personnel primarily responsible for achieving the requirements;
				and
						(ii)a
				demonstration by the agency, complete with documentation, of any finding that
				advanced meters or advanced metering devices (as those terms are used in
				paragraph (1)), are not practicable.
						(B)UpdatesReports
				submitted under subparagraph (A) shall be updated annually.
					(4)Best practices
				report
					(A)In
				generalNot later than 180 days after the date of enactment of
				the Federal Cost Reduction Act of
				2011, the Secretary of Energy, in consultation with the Secretary
				of Defense and the Administrator of General Services, shall develop, and issue
				a report on, best practices for the use of advanced metering of energy use in
				Federal facilities, buildings, and equipment by Federal agencies.
					(B)UpdatingThe
				report described under subparagraph (A) shall be updated annually.
					(C)ComponentsThe
				report shall include, at a minimum—
						(i)summaries and
				analysis of the reports by agencies under paragraph (3);
						(ii)recommendations
				on standard requirements or guidelines for automated energy management systems,
				including—
							(I)potential common
				communications standards to allow data sharing and reporting;
							(II)means of
				facilitating continuous commissioning of buildings and evidence-based
				maintenance of buildings and building systems; and
							(III)standards for
				sufficient levels of security and protection against cyber threats to ensure
				systems cannot be controlled by unauthorized persons; and
							(iii)an analysis
				of—
							(I)the types of
				advanced metering and monitoring systems being piloted, tested, or installed in
				Federal buildings; and
							(II)existing
				techniques used within the private sector or other non-Federal government
				buildings.
							.
		15.Availability of
			 funds for design updatesSection 3307 of title 40, United States
			 Code, is amended—
			(1)by redesignating
			 subsections (d) through (h) as subsections (e) through (i); and
			(2)by inserting after
			 subsection (c) the following:
				
					(d)Availability of
				funds for design updates
						(1)In
				generalSubject to paragraph (2), for any project for which
				congressional approval is received under subsection (a) and for which the
				design has been substantially completed but construction has not begun, the
				Administrator of General Services may use appropriated funds to update the
				project design to meet applicable Federal building energy efficiency standards
				established under section 305 of the Energy Conservation and Production Act (42
				U.S.C. 6834) and other requirements established under section 3312 of this
				title.
						(2)LimitationThe
				use of funds under paragraph (1) shall not exceed 125 percent of the estimated
				energy or other cost savings associated with the updates as determined by a
				life-cycle cost analysis under section 544 of the National Energy Conservation
				Policy Act (42 U.S.C.
				8254).
						.
			16.Continuous
			 commissioning within the Federal building stock
			(a)In
			 generalSection 3312 of title 40, United States Code, is
			 amended—
				(1)by redesignating
			 subsections (c) through (g) as subsections (d) through (h), respectively;
			 and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Continuous
				commissioning within the Federal building stock
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Federal Cost Reduction Act of
				2011, the Administrator and the Secretary of Energy shall
				incorporate commissioning and recommissioning standards (as those terms are
				defined in section 543(f) of the National Energy Conservation Policy Act (42
				U.S.C. 8253(f))), for all real property that—
								(A)is more than
				$10,000,000 in value;
								(B)has more than
				50,000 square feet; or
								(C)has energy
				intensity of more than $2 per square foot.
								(2)RegulationsNot
				later than 180 days after the date of enactment of the
				Federal Cost Reduction Act of
				2011, the Administrator and the Secretary of Energy shall
				promulgate such regulations as are necessary to carry out this
				subsection.
							.
				(b)Conforming
			 amendmentsSection 3312 of title 40, United States Code, is
			 amended—
				(1)in subsection
			 (e)(1) (as redesignated by subsection (a)(1)), by striking and
			 (c) and inserting and (d);
				(2)in the first
			 sentence of subsection (f) (as so redesignated), by striking and
			 (c) and inserting and (d); and
				(3)in subsection (g)
			 (as so redesignated), by striking subsection (b), (c), or (d) or for
			 failure to carry out any recommendation under subsection (e) and
			 inserting subsection (b), (d), or (e) or for failure to carry out any
			 recommendation under subsection (f).
				17.Elimination of
			 State matching requirement for energy efficiency upgrades at National Guard and
			 reserve armories and readiness centersSection 18236(b) of title 10, United States
			 Code, is amended—
			(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
			(2)by striking
			 A contribution and inserting (1) Subject to paragraph
			 (2), a contribution;
			(3)by striking
			 For the purpose and inserting (3) For the
			 purpose; and
			(4)by inserting after
			 subparagraph (B) of paragraph (1), as so designated, the following new
			 paragraph:
				
					(2)If an armory or readiness center
				project for which a contribution is made under paragraph (4) or (5) of section
				18233(a) of this title consists of or includes an energy efficiency upgrade,
				the Secretary of Defense shall cover—
						(A)100 percent of the cost of
				architectural, engineering, and design services related to the upgrade
				(including advance architectural, engineering, and design services under
				section 18233(e) of this title), as provided in subparagraph (A) of paragraph
				(1); and
						(B)100 percent of the cost of construction
				related to the upgrade, notwithstanding subparagraph (B) of paragraph (1), and
				payment of such cost shall not be considered in applying the limitation in such
				subparagraph.
						.
			
